t c summary opinion united_states tax_court bruce joseph levitz and evelyn borlongan levitz petitioners v commissioner of internal revenue respondent docket no 15393-14s filed date bruce joseph levitz and evelyn borlongan levitz pro sese tyson r smith for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether losses_incurred in petitioner bruce joseph levitz’s real_estate activities are ordinary losses rather than capital losses background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in california when the petition was timely filed continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent made a number of adjustments to petitioners’ form_1040 u s individual_income_tax_return petitioners did not address any of the adjustments reflected on the notice_of_deficiency or the sec_6662 penalty in their petition these issues are therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also 123_tc_213 118_tc_358 petitioners also stipulated that the determinations in the notice_of_deficiency are correct mr levitz sometimes hereinafter petitioner earned his law degree in during petitioner was a licensed attorney in the state of california operating his own legal practice which he had owned and operated since at least petitioners’ son abraham levitz worked for his father’s law firm in and and was paid modest wages abraham was in his mid-twenties during the relevant years and had little or no experience in the real_estate field when he and petitioner began their real_estate activities i petitioner’s and abraham’s real_estate activities generally petitioner and abraham became interested in real_estate activities and they began attending real_estate classes and seminars together in sometime before they purchased a condominium in winter park which they remodeled and sold a project which inspired them to seek out other real_estate projects before date petitioner and abraham joined a real_estate investment group in the san francisco bay area called the bay area wealth builders bawb a group comprising people in the business of real_estate investing 3petitioners and respondent also occasionally referred to a condominium called rohnert park on the basis of this record we conclude that winter park and rohnert park are the same property there are no further details about this condominium in the record including where it was whether petitioners and or abraham purchased it or when it was purchased and sold and acquisition including real_estate professionals and real_estate investors they would sometimes attend the bawb monthly meetings petitioner and abraham met judy miller at one of the bawb meetings ms miller gave presentations to bawb members about real_estate investment opportunities and she would seek investors and partners in various real_estate activities petitioner also attended and completed the following courses provided by the certified commercial investment member ccim institute financial analysis for commerc e - h110600 on date market analysis for commercial investmen t - 12c2601 on date user decision analysis for commercial investment r on date and investment analysis for commercial investment real_estate on date it is unclear whether petitioner or abraham received any other formal training or education in real_estate before or during the year in issue during neither petitioner nor abraham was licensed to deal in real_estate mr levitz and abraham used the business names global real_estate acquisitions technologies inc great and enrich investments inc enrich during the course of their real_estate activities great was incorporated in and a bank account was opened in the name of the corporation sometime before date a bank account was opened on behalf of enrich mr levitz and abraham did not file tax returns for great or enrich nor did they hire employees for either entity or for the real_estate activity in addition to the winter park condominium petitioner and abraham became involved in projects with six real_estate properties in and abraham5 signed purchase contracts for the following five condominiums in florida collins unit collins unit condo - axis at brickell biscayne unit and biscayne unit we will collectively refer to these five condominiums as the florida condominiums additionally ms miller had the idea to purchase a house in florida known as rocky point and remodel it and sell it for a profit and she solicited petitioners and abraham to purchase and work on the property in petitioners purchased rocky point for the purpose of remodeling and resale we will collectively refer to these six properties as the florida properties 4petitioner testified that he could not remember whether enrich was a corporation or a sole_proprietorship 5petitioners provided the funds for all payments for the five condominiums we will discuss abraham’s role in further detail infra part ii in addition to the real_estate activities he shared with petitioner abraham worked independently on three real_estate transactions between and sometime after abraham moved to texas to work with ms miller on other real_estate activities at the time of trial abraham continued to work on various real_estate activities in texas it appears that petitioner who continued to live in california abandoned his real_estate activities after ii the florida properties a the florida condominiums as previously indicated abraham signed purchase contracts as buyer for the florida condominiums in and pursuant to these purchase contracts initial deposits determined as percentages of the purchase prices were paid in two installments and the contract was to be completed and the remainder of the purchase prices paid upon completion of the construction of the units petitioners paid or funded all deposits for the florida condominiums either from their personal bank account or from the enrich or great bank account abraham signed the contracts to purchase the properties the apparent plan was that the contracts would be assigned to petitioners at some point before each purchase contract was completed 6the enrich and great bank accounts were funded by petitioners florida real_estate prices were depressed in and as there were many more sellers than buyers in the marketplace petitioners did not have sufficient funds to complete the purchase contracts for four of the five condominiums and they could not find buyers for the properties these purchase contracts were abandoned in and petitioners forfeited approximately of the deposits paid the fifth condominium biscayne unit was sold in date b rocky point on date petitioners acquired rocky point for a purchase_price of dollar_figure through a sec_1031 exchange and cash petitioners also obtained a construction loan from suntrust bank to finance the remodeling of the property initially borrowing dollar_figure and later increasing this amount to dollar_figure the remodeling of rocky point was a massive project that 7it is unclear from the record whether the purchase contract for biscayne unit was completed pursuant to the purchase contract the total purchase_price for this unit was dollar_figure and deposits totaling dollar_figure were required to secure the contract the record reflects that petitioners paid only the deposits in any event the parties stipulated that biscayne unit was sold for dollar_figure in it is also unclear whether abraham ever assigned any of the purchase contracts for the florida condominiums to petitioners before biscayne unit was sold and or before the purchase contracts for the other florida condominiums were abandoned on the basis of this record we conclude that the partial refunds for deposits on the florida condominiums were paid to petitioners involved adding rooms to the house upgrading the quality of the materials used in the building updating the utilities the roof and the pier and various other upgrades and improvements darlene jones was the principal contractor for the rocky point project and she was responsible for hiring and managing the subcontractors for the project ms miller continued to have some involvement with rocky point hiring a law firm methven associates methven to provide legal advice and write some of the checks for various expenses related to the remodeling some of the correspondence relating to the rocky point project was addressed to mr levitz c o judy miller abraham believed that ms miller had some control_over decisions made on the rocky point project additionally some of the checks written for the rocky point project were payable to ms miller although the full extent of her involvement is not clear abraham was intimately involved with the remodeling of rocky point responsible for traveling to and inspecting the site counseling petitioner signing checks drawn on the enrich bank account discussing various matters 8letters from suntrust bank relating to the construction loan and a letter from staged homes by design staging and furniture rental for rocky point were sent to mr levitz c o judy miller and were addressed to a p o box in san rafael california this appears to have been ms miller’s p o box related to the project with petitioner and generally acting as petitioner’s agent abraham would consult with petitioner before making decisions and communicating them to methven ms miller or ms jones some of the correspondence relating to the rocky point project including letters from suntrust bank about the construction loan was addressed to abraham abraham would also travel to florida to visit the property approximately once a month additionally sometime before the sale of rocky point abraham acquired an ownership_interest in the property becoming a co-owner with petitioners remodeling of rocky point took longer than expected extending at least through when petitioners and abraham tried to sell the property in they had difficulty finding a buyer and eventually put it for sale at auction in date they sold rocky point for approximately dollar_figure million 9petitioners did not provide a clear explanation of abraham’s financial role in the rocky point project on the basis of abraham’s modest income and his limited assets and his role with respect to the florida condominiums it does not appear that he contributed financially to the purchase or remodeling of rocky point iii tax_return petitioners’ form_1040 was prepared by a certified_public_accountant and signed by petitioners on august dollar_figure they reported the following taxable_income dollar_figure in wages or salary dollar_figure in taxable interest dollar_figure in taxable dividends and dollar_figure in taxable refunds credits or offsets of state_and_local_income_taxes attached to the form_1040 was a schedule c profit or loss from business under the business name levitz legal group for mr levitz’s legal practice the schedule c reported gross_income of dollar_figure including gross_receipts or sales totaling dollar_figure and other income totaling dollar_figure the schedule c also reported total expenses of dollar_figure including dollar_figure for travel_expenses dollar_figure for legal and professional services expenses a dollar_figure mortgage expense and dollar_figure for business use of a home expenses the resulting net business loss of dollar_figure offset petitioners’ wages and other taxable_income 10the record does not reflect when the return was filed although it appears that it was not timely filed 11the record does not reflect who earned this wage or salary income the court notes that in her request for relief from joint_and_several_liability under sec_6015 mrs levitz asserted that she was a nurse and had been the primary breadwinner for the levitz family since date thus it appears mrs levitz earned this income we will discuss mrs levitz’s request infra part v the schedule c for levitz legal group did not report income or expenses from petitioners’ real_estate activities petitioners did not attach a separate schedule c or schedule e supplemental income and loss relating to the real_estate activities under the business names for great or enrich or under any other name petitioners also reported a capital_loss of dollar_figure attaching a schedule d capital_gains_and_losses reflecting the disposition of their personal_residence and the six properties in florida as long-term_capital_gains and losses as follows property description broderick sec_121 exclusion subtotal date acquired date sold sales_price cost or other basis dollar_figure dollar_figure long-term_capital_gain loss dollar_figure big_number big_number condo-axis at brickell rocky point biscayne unit biscayne unit collins unit collins unit big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number subtotal total big_number big_number big_number big_number the cost_basis listed for each of the florida condominiums was determined by the total amount of the deposits paid for each property also attached to the form_1040 was a schedule a itemized_deductions claiming total deductions of dollar_figure including a deduction of dollar_figure for a mortgage interest_expense petitioners’ form_1040 reflected tax of zero withholding of dollar_figure an additional_child_tax_credit of dollar_figure a recovery rebate credit of dollar_figure and an overpayment of dollar_figure iv notice_of_deficiency and petition in the notice_of_deficiency the internal_revenue_service irs determined that petitioners had failed to report dollar_figure in taxable state_income_tax refunds and dollar_figure in taxable interest_income the irs disallowed deductions including the following dollar_figure of the dollar_figure mortgage interest_expense claimed on schedule a dollar_figure of the dollar_figure legal and professional expenses claimed on schedule c the dollar_figure travel expense claimed on schedule c and the dollar_figure mortgage interest_expense claimed on schedule c the irs also determined that petitioners were entitled to an additional deduction of dollar_figure for business use of their home expenses respondent asserts in his opening brief that 12an additional adjustment to the deduction for medical_expenses is computational and will be resolved by the court’s conclusion on the characterization of losses issue t he notice_of_deficiency did not disallow the schedule d capital losses as reported for on date petitioners timely filed in a petition in which they did not dispute the determinations in the notice_of_deficiency instead petitioners assert that mr levitz should be considered a real_estate_professional and that the losses claimed on schedule d should be treated as ordinary losses v mrs levitz’s request for relief from joint_and_several_liability on date mrs levitz submitted to the irs a claim for relief from joint_and_several_liability under sec_6015 the irs granted mrs levitz partial relief pursuant to sec_6015 with respect to the disallowed schedule c items mrs levitz does not challenge this determination 13the record with respect to this item is somewhat confused although respondent asserts that the notice_of_deficiency did not make adjustments to petitioners’ schedule d the notice_of_deficiency reflects that petitioners had a long-term_capital_loss of dollar_figure and a corrected carryover of dollar_figure after application of the dollar_figure capital_loss limitation the notice_of_deficiency does not provide further explanation of this adjustment and the parties did not address or clarify this issue as discussed infra note since we conclude that petitioners are subject_to the capital_loss limitations for we need not consider and make findings with respect to the amount of the loss incurred in each of these transactions discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of items underlying any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii treatment of capital assets under sec_1221 petitioners assert that petitioner’s real_estate activities constituted a trade_or_business and the florida properties were held primarily_for_sale_to_customers in the ordinary course of trade_or_business and thus they are entitled to ordinary_loss treatment for the dispositions of the florida properties respondent asserts that petitioner was not in the trade_or_business of real_estate but rather was an investor in his real_estate activities and thus the losses were properly deducted as long-term_capital_losses and petitioners did not substantiate all of their claimed losses the parties do not dispute that the acquisition or attempts at acquisition of the florida properties were for the purpose of resale or that the properties were disposed of or the contracts abandoned in sec_165 generally permits a taxpayer to claim as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from sales or exchanges of capital assets are allowed as deductions only to the extent prescribed in sec_1211 and sec_1212 sec_165 under those limitations a taxpayer must first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains the taxpayer may deduct up to dollar_figure of the excess against ordinary_income sec_1211 capital losses exceeding the sec_1211 limitation may then be carried forward to subsequent tax years sec_1212 for a given tax_year if there is net gain from the sale_or_exchange of real_property used in a trade_or_business and held for more than one year see sec_1231 the code provides that such gain shall be treated as long-term_capital_gains sec_1231 on the other hand if there is a net_loss from this type of property that loss is treated as an ordinary_loss sec_1231 to determine the character of the loss we must determine whether the properties are capital assets see sec_1221 485_us_212 a capital_asset is defined by sec_1221 as any property held by the taxpayer but under sec_1221 a capital_asset does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business dollar_figure the question of whether properties are capital assets is ordinarily a question of fact see 263_f2d_460 9th cir rev’g tcmemo_1958_71 sec_1221 also excludes from the definition of a capital_asset stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year neither party ascribes special or independent significance to the statutory exception’s reference to both inventory_property and resale property therefore we do not analyze whether the florida properties were inventory separate from the question of whether they were resale properties facts showing that the taxpayer operated a trade_or_business and held the property in question primarily for sale as part of that trade_or_business are required for a determination that the property in question is not a capital_asset see sec_1221 although the parties do not dispute that the florida properties were held primarily for sale the fact that petitioners acquired the properties for the purpose of resale by itself is not sufficient to establish that mr levitz was in the trade_or_business of real_property development and sale evans v commissioner tcmemo_2016_7 at see also 74_tc_187 the court_of_appeals for the ninth circuit15 considers several factors to determine whether property is held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business 628_f2d_516 9th cir aff’g 68_tc_960 these factors include the nature and extent of the taxpayer’s business the frequency and continuity of property sales over an extended period the extent and substantiality of the taxpayer’s transactions and the activity of the seller 15we apply the precedent of the court_of_appeals for the ninth circuit to which an appeal in this case would lie but for sec_7463 see sec_7482 54_tc_742 aff’d 445_f2d_985 10th cir ie the taxpayer about the property see id pool v commissioner tcmemo_2014_3 at in applying these factors we decide each case upon its particular facts and the presence of any one or more of these factors may or may not be determinative redwood empire sav loan ass’n v commissioner f 2d pincite we discuss the application of these factors below a the nature and extent of the taxpayer’s business the code does not define the term trade_or_business to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify id whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case id pincite the management of one’s investments no matter how extensive is not a trade_or_business 373_us_193 factors indicating that the taxpayer conducted real_estate activities in a systematic and businesslike manner support a finding that he was engaged in a trade_or_business norris v commissioner tcmemo_1991_648 62_tcm_1652 the court also considers whether the taxpayer maintained books_and_records for that business evans v commissioner at norris v commissioner t c m cch pincite the commingling of personal and activity funds is not indicative of businesslike practices see dodds v commissioner tcmemo_2013_76 at ballich v commissioner tcmemo_1978_497 t c m cch we conclude for a number of reasons that mr levitz was not engaged in the trade_or_business of buying and selling real_estate first there is nothing in the record indicating that he engaged in the real_estate activities with continuity and regularity petitioners did not provide any evidence or estimate about how often mr levitz would work on his real_estate activities or how much time he devoted to them before or during the year in issue additionally mr levitz a practicing lawyer continued to maintain an active legal practice in in their pretrial memorandum petitioners asserted that mr levitz hired abraham to work in his law firm and to assist with the real_estate activities because he was busy with the practice of law during and although the record does not reflect how much time mr levitz devoted to his legal practice in he reported gross_receipts or sales totaling dollar_figure and other income totaling dollar_figure thus it appears that he devoted at least a portion of his time to his legal practicedollar_figure see commissioner v groetzinger u s pincite further it does not appear that mr levitz and abraham kept books_and_records in a manner consistent with a trade_or_business at trial petitioners provided copies of checks and other documents reflecting the deposits paid for the florida condominiums including copies of a few emails from third parties confirming the payments and copies of the purchase contracts petitioners also provided a binder with copies of hundreds of documents mainly financial records purchase and sale contracts financial summaries receipts correspondence and other documents related to the rocky point project rocky point binder the rocky point binder was disorganized and did not appear to be kept in a systematic and businesslike manner petitioners did not assert that they kept additional books_or_records for mr levitz’s real_estate activities additionally petitioners’ failure_to_file a schedule c or an income_tax return for the real_estate activities for is also not consistent with conducting the activity as a trade or 16although a taxpayer may be engaged in more than one trade_or_business at the same time he has to demonstrate that he is engaged in each activity with continuity and regularity and show that on the basis of the facts and circumstances each activity is properly characterized as a trade_or_business see rule a 295_us_134 finnegan v commissioner tcmemo_1997_486 wl at aff’d without published opinion 168_f3d_498 9th cir business see evans v commissioner at norris v commissioner t c m cch pincite additionally mr levitz and abraham provided only vague details about the management of the real_estate activities they did not hire any employees for their real_estate activities it does not appear that they maintained an office for the real_estate activitiesdollar_figure with respect to bank accounts mr levitz testified that they opened bank accounts for great and enrich because our mentors were always telling us to set up accounts for everything it is unclear from the record why some of the expenses for the florida properties were paid from the great and enrich bank accounts while others were paid from petitioners’ personal bank account see evans v commissioner at dodds v commissioner at norris v commissioner t c m cch pincite ballich v commissioner t c m cch pincite petitioners assert that mr levitz’s real_estate activities were operated as a trade_or_business because mr levitz and abraham traveled around the country to 17the court notes that the checks for the great bank account list a p o box in jackson wyoming as the address and that the checks for the enrich bank account list the addre sec_530 divisadero street san francisco california when counsel for respondent questioned petitioner about whether this san francisco address was the office location for enrich he testified i t was the location where enrich investments at that time received its communications learn about various real_estate markets meet people in the field and attend seminars mr levitz testified i would say we collectively with our travels and our education we spent easily dollar_figure-dollar_figure acquiring the knowledge that we did abraham testified that he and mr levitz traveled to florida extensively as well as other states where seminars were being held and markets we were interested in w e would get a sense of what the economy was doing try to appreciate what median home prices were selling for try to understand really what the real_estate opportunity was specifically in residential and then eventually commercial we would meet with realtors and we would view properties and inspect them w e would meet with local finance groups we’d meet with title companies realtors as well as individuals selling property that were not realtors neither mr levitz nor abraham provided further details about this education or travel other than their testimony about attending monthly bawb meetings the only evidence provided to show education or training in real_estate is the copies of certificates mr levitz earned for the ccim courses mr levitz testified that the ccim certificates are earned after many hours of study and passing exams i t’s considered one of the highest types of credentials in the commercial real_estate field he did not provide additional evidence to support this assertion or an estimate of how much he spent studying for the exams with respect to petitioners’ assertions about travel for the real_estate activities the rocky point binder contains copies of some receipts and other documents with notes stating that a purchase was for travel relating to the florida investments but petitioners did not provide testimony or other evidence to demonstrate the business_purpose for any of these expenditures petitioners also assert that mr levitz had a brochure and website created to promote enrich and offered into evidence a copy of the brochure and a printout of the website the brochure is undated and describes the enrich activity as assisting the investor find and analyze real_estate opportunities mr levitz testified that the website was created around the printout of the website reflects that it was printed on date and states under company that enrich investments strives to deliver the best in commercial real_estate advice and acquisitions although these items indicate that mr levitz had plans to market the enrich activity it is unclear from the record how much time was devoted to their creation and whether and to what extent they were used to promote the enrich activity mr levitz also testified that he intended to eventually abandon his legal practice and work on the real_estate activities full time the court notes that petitioners when discussing the motivation for investing in the florida properties asserted in their pretrial memorandum that it was their dream to see their son abraham succeed he had expressed little interested in law had decided not to go to college but was a willing ally in these real_estate pursuits petitioners were excited that they had found a common ground with abraham and could possibly profit financially from real_estate ventures while at the same time bolstering abraham’s interest in developing a real_estate investment career considering the facts and circumstances of this case we conclude that mr levitz did not engage in his real_estate activities with continuity and regularity or conduct these activities in a systematic and businesslike manner it appears that petitioners invested in the florida properties with the intent of creating opportunities for abraham to develop a career in real_estate this factor weighs against petitioners b the frequency and continuity of property sales factors indicating that a taxpayer engages in regular rather than isolated or sporadic sales of property support a finding that the taxpayer is engaged in a trade_or_business evans v commissioner at see eg 32_tc_704 sales over four years did not establish frequency of sales characteristic of a business bennett v commissioner tcmemo_2012_ wl at one sale over five years did not establish frequency of sales characteristic of a business nadeau v commissioner tcmemo_1996_ wl at two sales over three years did not establish frequency of sales characteristic of a business the record reflects that petitioners and or abraham acquired two properties the winter park condominium and rocky point and signed five purchase contracts for the florida condominiums of these seven properties three were sold and four purchase contracts were abandoned it does not appear petitioners purchased or sold any real_estate after we conclude that petitioners engaged in sporadic and not regular sales of property over a period of several years see ayling v commissioner t c pincite evans v commissioner at bennett v commissioner wl at nadeau v commissioner wl at we conclude that this factor weighs against petitioners c the extent and substantiality of transactions here the court considers whether the real_estate transactions were bona_fide arm’s-length transactions pool v commissioner at the court also considers whether the taxpayer’s real_estate transactions generate income and whether those transactions are the taxpayer’s primary source_of_income evans v commissioner at respondent does not dispute that the dispositions of the florida properties were bona_fide arm’s-length transactions and that petitioners intended to make a profit on the resale of the properties see pool v commissioner at but the record reflects that the real_estate transactions did not generate income and were not petitioners’ primary source_of_income mr levitz testified that petitioners spent almost all of the money that we had saved up to that point on the florida properties and that when they realized losses it was a hardship it caused a lot of contention and bad feelings in the family additionally it appears that mrs levitz’s wage or salary income was the primary source of household_income and that mr levitz also earned some income from his legal practice further although petitioners assert that mr levitz and abraham successfully remodeled and sold the winter park condominium nothing in the record reflects the amount of net gain on the sale we conclude that this factor is neutral d the activity of the seller about the property this factor relates to the steps that the taxpayer undertook to sell the property evans v commissioner at see also bennett v commissioner wl at nadeau v commissioner wl at with respect to the florida condominiums mr levitz testified w e tried at several times to sell the properties and couldn’t find a buyer with respect to rocky point he testified b y the time it finished we couldn’t get a buyer get anyone to purchase it and eventually it had to be put up for auction and a buyer was able to come along and buy it for a fraction of what was put into the property around dollar_figure million considering the state of the real_estate market at the time we find credible mr levitz’s assertions that it was difficult to sell the florida properties in and but apart from mr levitz’s vague testimony petitioners made virtually no showing about their efforts to sell their properties they did not testify or provide other evidence about the nature of their efforts to sell any of the florida properties such as advertising efforts or the amount of time committed to this activity see evans v commissioner at bennett v commissioner wl at nadeau v commissioner wl at we conclude that this factor is neutral e conclusion our analysis of the foregoing factors leads us to conclude that mr levitz’s real_estate activities did not constitute a trade_or_business see redwood empire sav loan ass’n v commissioner f 2d pincite pool v commissioner at thus the florida properties or interests therein were not held by petitioners in the ordinary course of a real_estate trade_or_business and therefore were capital assets in their hands see sec_1221 evans v commissioner at buono v commissioner t c pincite therefore petitioners may deduct only dollar_figure of their losses_incurred with respect to the real_estate activity against ordinary_income and can carry forward the excess losses to subsequent tax yearsdollar_figure see sec_165 sec_1211 iii passive_activity_loss under sec_469 petitioners also assert in the alternative that mr levitz is a real_estate_professional pursuant to sec_469 respondent asserts that petitioners did not meet their burden of proving that mr levitz materially participated in his real_estate activities and thus mr levitz is not a real_estate_professional sec_469 is a loss disallowance provision and as such does not affect the character of gain_or_loss we have concluded that the reported losses are capital losses under sec_1221 thus even if we were to conclude that petitioner was a 18as indicated supra note it is unclear from the record whether the notice_of_deficiency adjusted the amount of petitioners’ capital_loss carryforward for the amount of capital_loss carryforward respondent allowed does not affect the amount of petitioners’ deficiency for the year in issue in any event because of our holding herein petitioners are entitled to deduct only dollar_figure against ordinary_income for real_estate_professional sec_469 would not operate to recharacterize the capital losses as ordinary losses iv conclusion since we hold for respondent and conclude that petitioners are not entitled to ordinary_loss treatment for the losses on the florida properties we need not and do not address the issue of substantiation we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and on account of the partial relief from joint_and_several_liability under sec_6015 granted to mrs levitz decision will be entered under rule
